Case 5:16-cv-10444-JEL-MKM ECF No. 1247, PageID.39133 Filed 08/28/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

         ORDER REGARDING MATTERS DISCUSSED AT THE
             AUGUST 26, 2020 STATUS CONFERENCE

         The Court held a status conference regarding its pending Flint

 Water litigation on August 26, 2020. The Court now orders as follows:

    I.     In re Flint Water Cases Discovery Coordination

         The Honorable Joseph J. Farah heard counsel for Brown v. Snyder,

 18-cv-10726 and Rogers v. Snyder, 18-cv-10713’s motion to conduct

 discovery and deferred ruling on the motion until November 1, 2020,

 ordering the parties to meet and confer. See Order Re Individual

 Legionella Plaintiffs’ Motion for Discovery, In Re Flint Water Litigation,

 Case No. 17-108646-NO (Genesee County Circuit Court, Aug. 26, 2020).

 Both Courts ordered counsel for Brown and Rogers to review and
Case 5:16-cv-10444-JEL-MKM ECF No. 1247, PageID.39134 Filed 08/28/20 Page 2 of 4




 carefully follow the Court’s Fourth Amended Case Management Order

 (“CMO”). (ECF No. 1162.)

    II.     Waid v. Snyder, Case No. 16-cv-10444

          The Court set forth deadlines and procedures for Defendants filing

 answers to the Fifth Amended Class Action Complaint. Defendants who

 have already filed an answer in Waid may file amended answers

 addressing any new or altered allegations and incorporating by reference

 their answers to the Fourth Amended Class Action Complaint.

 Defendants must file amended answers by Tuesday, September 8, 2020.

    III. Individual Cases

          The Court suspended all answer deadlines in Walters and Sirls

 until the next status conference, Wednesday, September 30, 2020, at

 which point the Court will set forth a deadline for filing answers.

          The Court and parties discussed a procedure for addressing the

 motions to dismiss on statute of limitations grounds filed in many

 individual Flint Water Cases. By Wednesday, September 2, 2020, the

 parties involved in the motions will submit a joint proposal for the

 coordinated adjudication of these motions and will designate lead cases.




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1247, PageID.39135 Filed 08/28/20 Page 3 of 4




         The Court and parties clarified that the current complaint in

 Anderson v. Wyant, 17-cv-13890 is ECF No. 64 and Lee v. Flint, 17-cv-

 11726 is ECF No. 73.

    IV.    Bellwether Cases

         The Court informed the parties that there will be four bellwether

 plaintiffs’ cases tried, and selection of trial plaintiffs shall proceed as set

 forth in the Fourth Amended CMO. (ECF No. 1162, PageID.28409.)

         Interim Co-Liaison Counsel and Counsel for VNA Defendants will

 submit a proposed amended schedule for the bellwether cases to the

 Court’s law clerk by email on Wednesday, September 2, 2020. The final

 schedule will be incorporated into the forthcoming Fifth Amended CMO.

    V.     Video Discovery Conferences

         The following dates are set for a video discovery conference as

 needed: September 2, 2020 at 2:00pm and September 23, 2020 at 2:00pm.

 The Court will provide video teleconference connection information and

 a pre-conference agenda in Case No. 16-cv-10444.

    VI.    Scheduling of Next Status Conference

         The next status conference will be held on Wednesday,

 September 30, 2020 at 2:00pm. Parties are to file proposed agenda


                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1247, PageID.39136 Filed 08/28/20 Page 4 of 4




 items in Case No. 16-cv-10444 by September 16, 2020. Individual liaison

 counsel should collect proposed agenda items from all counsel

 representing individual plaintiffs and submit those proposed items as a

 single filing. The Court will issue an agenda by September 23, 2020.

        IT IS SO ORDERED.

 Dated: August 28, 2020                    s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge



                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 28, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       4
